Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,319,368. Although the claims at issue are not identical, they are not patentably distinct from each other.
	
Claim 1 of the instant application is anticipated by claim 1 of the patent.  The limitations, “an electronic delivery of at least one first electronic distribution from at least one first sender to at least one first recipient” of the instant application is broader and is anticipated by “a plurality of electrical distributions from a plurality of senders to a plurality of recipients” of the patent. The limitations of “by allowing: 1) the at least one first sender to send the at least one first electronic distribution to the at least one first recipient” of the instant application is broader than the patent in that the patent claims, “ii) each recipient to define, for a particular sender, the communications exchange, or both, how such recipient receives particular electronic distributions directed to such recipient”.  The patent goes in more detail as far as how it allows the communication between the sender and the recipient to be based upon the sender attributes, sender rules and a defined communication exchange and the instant application is broader than the patent.  With respect to the limitations of “2 the at least one first recipient to set a plurality of recipient attributes and a plurality of recipient rules” of the instant application is broader and anticipated by “2) a plurality of recipient rules of such recipient, wherein the plurality 
	The limitations of the instant application, 
“wherein the mediating, by the first specifically programed computer system of the communications exchange, comprises: receiving, by the first specifically programed computer system of a communications exchange, from at least one first source of a plurality of sources, at least one first electronic 5 distribution of the at least one first sender, wherein the at least one first electronic distribution is addressed to the at least one first recipient; wherein the at least one first source is a second computer-programmed electronic system that the at least one first sender utilizes; receiving, by the first specifically programed computer system, from the at least one first ) sender, a plurality of sender attributes of the at least one first sender and a plurality of sender rules of the at least one first sender that define how electronic distributions of the at least one first sender to be delivered; receiving, by the first specifically programed computer system of the communications exchange, the plurality of recipient attributes of the at least one first recipient and the plurality of recipient rules of the at least one first recipient; matching, by the first specifically programed computer system of the communications exchange, the at least one first electronic distribution of at least one first sender to the at least one first recipient, transmitting, transmitting, by the first specifically programed computer system of the communications exchange, the at least one first electronic distribution of at least one first sender to at least one first channel associated with the at least one first recipient;” of the instant application are anticipated by the limitations of the patent, 
“receiving, from at least one first source of a plurality of sources, at least one first electronic distribution of at least one first sender, wherein the at least one first electronic distribution is addressed to at least one first recipient; wherein the at least one first source is a first computer-programmed electronic system that the at least one first sender utilizes … receiving, from the at least one first source, a first plurality of sender attributes of the at least 
The limitations of the instant application, “wherein the first channel is a third computer-programmed electronic system that the at least one first recipient utilizes to receive the electronic distributions addressed to the at least one first recipient; and wherein the second computer-programmed electronic system of the at least one first source and the third computer-programmed electronic system of the at least one first channel are independent from each other” are broader and anticipated by the limitations of the patent,
 “wherein the transmitting is based at least in part on the at least one second electronic exchange protocol of the at least one first channel; wherein the at least one first channel is a second computer-programmed electronic system; wherein the first computer-programmed electronic system of the at least one first source and the second computer-programmed electronic system of the at least one first channel are independent from: 1) each other and 2) the specifically programmed communications exchange computer system.”   These claims are obvious variants of each other. 

Claim 2 of the instant application, which claims, “wherein the at least one first electronic exchange protocol is based at least in part on: i)   a plurality of source attributes of the at least one first source, ii)    a plurality of source rules of the at least one first source, iii)    a plurality of exchange attributes of the communications exchange, and iv)    a plurality of exchange rules of the communications exchange” are anticipated by claim 1 of the patent, “wherein the at least one first electronic exchange protocol is based at least in part on: i) a plurality of source attributes of the at least one first source, ii) a plurality of source rules of the at least one first source, iii) a plurality of exchange attributes of the specifically programmed communications exchange computer system, and iv) a plurality of exchange rules of the specifically programmed communications exchange computer system”

Claim 3 of the instant application claims, “wherein the at least one second electronic exchange protocol is based at least in part on: i)    a plurality of channel attributes of the at least one first channel, ii)    a plurality of channel rules of the at least one first channel, iii) a plurality of exchange attributes of the communications exchange, and iv) a plurality of exchange rules of the communications exchange” is anticipated by claim 1 of the patent, “least one second electronic exchange protocol, being based at least in part on: i) a plurality of channel attributes of such channel, ii) a plurality of channel rules of such channel, iii) the plurality of exchange attributes of the specifically programmed communications exchange computer system, and iv) the plurality of exchange rules of the specifically programmed communications exchange computer system”.

Claim 4 of the instant application is anticipated by claim 2 of the patent as the claims are of the same scope.

Claim 5 of the instant application is anticipated by claim 3 of the patent as the claims are of the same scope.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the mediating" in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthew et al. – hereinafter Matthew (US 2005/0172033) in view of Trossen et al. – hereinafter Trossen (US 8,645,470).

As per claim 1, Matthew discloses a computer-implemented method, comprising: administering, by a first specifically programed computer system of a communications exchange, an electronic delivery of at least one first electronic distribution from at least one first sender to at least one first recipient, by allowing: ([0424])
1)    the at least one first sender to send the at least one first electronic distribution to the at least one first recipient, and ([0424])
2)    the at least one first recipient to set a plurality of recipient attributes and a plurality of recipient rules; ([0426])
wherein the mediating, by the first specifically programed computer system of the communications exchange, comprises:

wherein the at least one first source is a second computer-programmed electronic system that the at least one first sender utilizes; ([0072])
receiving, by the first specifically programed computer system, from the at least one first sender, a plurality of sender attributes of the at least one first sender and a plurality of sender rules of the at least one first sender ([0424]) that define how electronic distributions of the at least one first sender to be delivered; ([0250])
Matthew fails to disclose receiving, by the first specifically programed computer system of the communications exchange, the plurality of recipient attributes of the at least one first recipient and the plurality of recipient rules of the at least one first recipient;
matching, by the first specifically programed computer system of the communications exchange, the at least one first electronic distribution of at least one first sender to the at least one first recipient;
transmitting, by the first specifically programed computer system of the communications exchange, the at least one first electronic distribution of at least one first sender to at least one first channel associated with the at least one first recipient;
wherein the first channel is a third computer-programmed electronic system that the at least one first recipient utilizes to receive the electronic distributions addressed to the at least one first recipient; and
wherein the second computer-programmed electronic system of the at least one first source and the third computer-programmed electronic system of the at least one first channel are independent from each other.

matching, by the first specifically programed computer system of the communications exchange, the at least one first electronic distribution of at least one first sender to the at least one first recipient; (Col 14 lines 42-53)
transmitting, by the first specifically programed computer system of the communications exchange, the at least one first electronic distribution of at least one first sender to at least one first channel associated with the at least one first recipient; (Col 2 lines 44-67)
wherein the first channel is a third computer-programmed electronic system that the at least one first recipient utilizes to receive the electronic distributions addressed to the at least one first recipient; and (Col 15 lines 12-25)
wherein the second computer-programmed electronic system of the at least one first source and the third computer-programmed electronic system of the at least one first channel are independent from each other. (Col 15 lines 12-25)
At the time of invention, it would have been obvious for the multi-layer rule application of the integrated messaging platform of Matthew to receive, match , and transmit the electronic messages based upon the recipient attributes and rules , which transmit the message across the first channel as taught by Trossen.  Both teachings are in the same field of invention as the teachings relate to delivery of messages and content to the recipients based on rules and attributes.  The motivation would have been to provide for increased customization and optimization of content delivery, and creation of advanced services over Multimedia Messaging Service.  (Col 2 lines 23-43)


i)    a plurality of source attributes of the at least one first source, (Col 3 lines 19-38)
ii)    a plurality of source rules of the at least one first source, (Col 3 lines 19-38)
iii)    a plurality of exchange attributes of the communications exchange, and (Col 17 lines 35-53)
iv)    a plurality of exchange rules of the communications exchange. (Col 17 lines 35-53)


As per claim 3, Matthew / Trossen disclose the method of Claim 1.  Trossen discloses wherein the at least one second electronic exchange protocol is based at least in part on:
 	i)    a plurality of channel attributes of the at least one first channel, (Col 12 lines 29-64)
ii)    a plurality of channel rules of the at least one first channel, (Col 12 lines 29-64)
iii)    a plurality of exchange attributes of the communications exchange, and (Col 17 lines 35-53)
iv)    a plurality of exchange rules of the communications exchange. (Col 17 lines 35-53)

As per claim 4, Matthew / Trosen disclose the method of Claim 1.  Trossen discloses wherein the at least one first channel is selected from the group of:
i)    secure electronic messaging system
ii)    a website,
iii)    a device    application, and(Col 5 lines 20-58)
iv)    a digital    mail system.

As per claim 5, Matthew / Trossen disclose the method of Claim 1. Trossen discloses wherein the at least one first source is selected from the group of:

ii)    a website,
iii)    a device application, and (Col 5 lines 20-58)
iv)    a digital mail system.

As per claim 6, Matthew / Trossen disclose the method of Claim 1.  Trossen discloses wherein the at least one first recipient is selected from the group of:
i)    an individual, (Col 7 lines 4-24)
ii)    an retail investor,
iii)    an institutional investor, and
iv)    an entity that is not a person. (Col 7 lines 4-24)

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the Private

/Chirag R Patel/
Primary Examiner, Art Unit 2454